Citation Nr: 1037734	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-27 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cervical mycocytes, 
claimed as neck injury.

2.  Entitlement to service connection for a lumbosacral strain 
with disk protrusion, claimed as back condition.

3.  Entitlement to service connection for peripheral neuropathy, 
upper left extremity, claimed as left shoulder, arm, and hand 
numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona 
which denied the issues of entitlement to service connection for 
cervical mycocytes, a lumbosacral strain, and peripheral 
neuropathy, upper left extremity, among other issues.

The Veteran has other issues which are not perfected for appeal 
to the Board including bilateral hearing loss and special monthly 
pension benefits. These are referred to the RO for development.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's petition for 
service connection for cervical mycocytes, claimed as neck 
injury, ant the issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify the 
Veteran should further action be required.

The claim of entitlement to service connection for peripheral 
neuropathy, upper left extremity, is inextricably intertwined 
with the claimed cervical mycocytes and is deferred pending the 
outcome of the claim for service connection for cervical 
mycocytes, claimed as neck injury.


FINDING OF FACT

The Veteran does not have a lumbosacral strain with disk 
protrusion that is causally or etiologically related to his 
active service. 


CONCLUSION OF LAW

A lumbosacral strain with disk protrusion was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  In letters dated in March and November 2004, prior to 
the adjudication of the claim, the RO notified the Veteran of the 
information necessary to substantiate the claim on appeal, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He was told that the evidence must show a 
relationship between his current disability and an injury, 
disease or event in military service.  He was advised of various 
types of lay, medical, and employment evidence that could 
substantiate his service connection claim.   A March 2006 letter 
also provided information regarding assigned ratings and 
effective dates.  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

The Board notes that other than the service entrance examination 
and evidence that the Veteran chose not to undergo a separation 
examination, the Veteran's service treatment records and service 
personnel records are not available, despite attempts by the RO 
to obtain this evidence.  According to correspondence associated 
with the Veteran's claims file, repeated attempts to locate the 
relevant service medical and personnel records have proven 
futile, and no additional records were found or are to be had.  
When, as here, at least a portion of the service records cannot 
be located, through no fault of the Veteran, VA has a 
"heightened" obligation to more fully discuss the reasons and 
bases for its decision and to carefully consider applying the 
benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

Nevertheless, the claims file contains the Veteran's VA and 
private post-service treatment and examination.  Additionally, 
the claims file contains the Veteran's own statements in support 
of his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record. The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue but has found nothing to 
suggest that there is any outstanding evidence with respect to 
the Veteran's claim.

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006), the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of record 
noted that the current disability could have been caused by the 
in-service injury, and the Board did not find that the veteran's 
lay testimony regarding continuity of symptomatology was not 
credible.  However, the Board points out that this case is 
distinguishable from McLendon with regard to the Veteran's claim 
of entitlement to service connection for a lumbosacral strain, 
such that a VA medical opinion is not required.  In this 
instance, there is no credible evidence of record that 
establishes that the Veteran's claimed disability is due to an 
incident in service and the appellant has not identified or 
submitted any objective medical evidence in support of this 
claim.  In fact in the initial claim in October 2003, the Veteran 
noted that the lower back was injured in October 2002, 10 years 
after service separation.

Subsequent to the claim the Veteran was asked several times to 
submit evidence in support of his claim but has failed to do so.  
In September 2004, the Veteran attempted to withdraw his claim 
for a lumbosacral strain with disk protrusion, claimed as back 
condition, noting that the injury "happened out of service."    
In a December 2004 VA examination a diagnosis of a lumbosacral 
strain with disk protrusion was noted.  Although the Veteran 
attempted to withdraw the claim, the RO continued to adjudicate 
the claim, and denied it in March 2005.  Subsequently the Veteran 
perfected his appeal, but still has not offered any evidence that 
the back condition occurred in service or was secondary to a 
service connected condition.

As such, VA is not required to obtain a VA medical opinion in 
order to adjudicate the appellant's claim of entitlement to 
service connection for a lumbosacral strain.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and 
unsupported medical opinions carry negligible probative weight).  
See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
only has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  

The Board finds that all necessary notification and development 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).   Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

I.  Criteria

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish 
service connection, a Veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and the in-service disease or injury (or in-
service aggravation), "the so-called 'nexus' requirement."  
Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. Mar. 5, 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  Disorders diagnosed after discharge may be 
service connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
evidence do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (here the Federal Circuit 
distinguished between the examples of a broken leg versus 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran 
is competent to provide evidence of the presence of a disability; 
however, the probative value and credibility of his statements 
must be assessed.  See Buchanan v. Nicholson, 451 F. 3d 1331, 
1337 (Fed. Cir. 2006) (although a Veteran's testimony cannot be 
rejected simply because it was not reported contemporaneously to 
service, or noted in the service medical records, the Board still 
must determine whether lay evidence is credible, in light of 
factors such as possible bias or conflicting statements, and the 
absence of contemporaneous medical evidence). 


II. Analysis

The Veteran filed his initial claim for benefits in 2003, at 
which time he reported that he was treated for a back condition 
since March 2003 at the VAMC Phoenix.  

The Veteran's service medical records are unavailable.  The only 
records available are his July 1975 enlistment examination which 
is silent as to any low back condition.   In addition the file 
contains a July 1992 letter entitled, "Medical Examination for 
Voluntary Separation or Retirement."  This document reveals that 
the Veteran chose not to undergo a separation examination.  In 
addition, it is silent as to any low back condition, treatment, 
or diagnosis.  

In a physical therapy consultation in April 1999, it was reported 
that the Veteran had had multiple injuries to his back, neck and 
shoulders.  

The file contains a March 2003 letter from Thomas R. Demers, 
D.C., noting that he was seen for numbness on the left side with 
low back and hip pain.  It also mentioned a worsening of 
symptomatology after recently slipping from a rock while fishing.   
The file also contains VAMC treatment records from 1999 to 2004.  
A VAMC treatment records from April 1999 note that the veteran 
reported multiple injuries to his neck, back, and shoulder.  

In August 2003 VA medical record it was reported that the Veteran 
had had low back problems since March of 2003.   In a VA medical 
record of October 2004, it was noted that the Veteran's problems 
began about 18 months earlier, status post a fall from a rock 
while fishing and exacerbated while working status post lifting a 
box of drywall mud.  

The Veteran underwent a VA spine examination in December 2004.  
He reported ongoing treatment from 1994 to 1996 for his neck by a 
chiropractor.   An August 2004 MRI of the lumbar spine similarly 
revealed disk protrusions with no evidence of frank herniation of 
L5, S1.  There was no evidence of pressure on the fecal sac.  The 
diagnosis was lumbosacral strain with disk protrusion.

A May 2006 VA examination for pension benefits noted that the 
Veteran worked as a self employed contractor until April 2003.  
He was no longer able to work due to progressive lumbosacral 
pain.  He reported being involved in an automobile accident in 
1976.  He was seen in the base outpatient clinic, given no 
therapy, x-rays, or evaluation.  He stated that no records were 
kept.  He reported a low back problem beginning in 2003 when he 
was lifting drywall.  The diagnosis was lumbosacral DJD.

As already acknowledged, when, as here, a veteran's complete 
claims file, including all of his service treatment records are 
unavailable through no fault of the appellant, the VA's duty to 
assist, duty to provide reasons and bases for its findings and 
conclusions, and duty to consider carefully the benefit-of-the-
doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
However, the threshold for allowance of a claim is not lowered 
and the need for probative medical nexus evidence causally 
relating the current disability at issue to service is not 
eliminated; rather, the Board's obligation to discuss and 
evaluate evidence is heightened. Russo v. Brown, 9 Vet. App. 46 
(1996).

Nonetheless, there is no medical evidence of record indicating 
the Veteran's claimed lumbosacral strain with disk protrusion was 
incurred during or as a result of his military service.  In fact 
as noted previously, he claimed he injured his back after 
service.  

Although the Veteran's full service treatment records are 
unavailable, the Board notes that the Veteran's available records 
include a July 1992 letter entitled medical examination for 
voluntary separation or retirement.  This document reveals that 
the veteran chose not to undergo a separation examination.  In 
addition, it does not show any complaints related to his claimed 
lumbosacral strain with disk protrusion.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to his period of service.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any low back problems 
during his service, as he is now alleging, then he would have at 
least mentioned this during his military separation and would 
have requested an examination.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation ... .").

Moreover, the Veteran has not indicated that he actually 
sustained any injury to his low back in service or that he had a 
continuity of symptomatology during the intervening years after 
his discharge from service and the initial diagnosis.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  The records point to an injury 
occurring in March 2003 when he reportedly slipped on some rocks 
while fishing.  He also reported injuring his back lifting 
drywall in 2003.  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current disability 
years after service is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000). 

Additionally, there is no competent clinical evidence that 
relates the Veteran's claimed lumbosacral strain with disk 
protrusion to his military service.  In this regard, none of the 
Veteran's post-service treatment records show that his claimed 
lumbosacral strain is related to his military service.  While VA 
examiners in 2004 and 2006 noted lumbosacral pathology, the 
Veteran's contentions and the history he gave on those 
examinations did not suggest or raise a question of a nexus to 
service.  

In short, there currently is no persuasive medical nexus evidence 
of record indicating the Veteran developed a lumbosacral strain 
with disk protrusion as a result of his service in the military.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to be 
granted, a claimant must establish he or she has that disability 
and that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other manifestation 
of the disability during service.'"); citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)). 

As such, the only evidence suggesting the Veteran has a 
lumbosacral strain which is related to his military service comes 
from him personally.  As a layperson, the Veteran simply does not 
have the necessary medical training and/or expertise to diagnose 
or determine the etiology of a disability. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So there is a preponderance of 
evidence against his claim, in turn, meaning the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

Entitlement to service connection for a lumbosacral strain with 
disk protrusion is denied.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as for the claim for 
service connection for cervical mycocytes.   Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill the 
statutory duty to assist the Veteran in developing facts 
pertinent to his claim.  Ascherl v. Brown, 4 Vet. App., 371, 377 
(1993).

Also, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability or 
consistent and recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
and (3) an indication that the disability or recurrent symptoms 
of a disability may be associated with the Veteran's service; but 
(4) there is insufficient competent medical evidence on file for 
VA to make a decision on the claim.

As previously noted, other than the service entrance examination, 
the Veteran's service treatment records are not available.  The 
only records available are his July 1975 enlistment examination.  
When, as here, at least a portion of the service records cannot 
be located, through no fault of the Veteran, VA has a 
"heightened" obligation to more fully discuss the reasons and 
bases for its decision and to carefully consider applying the 
benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

The Veteran filed his initial claim for benefits in 2003, at 
which time he reported that he was treated for a neck disability 
and for left shoulder, arm and hand numbness in 1982 at Luke Air 
Force Base.  

In a physical therapy consultation in April 1999, it was reported 
that the Veteran had had multiple injuries to his neck and 
shoulder.  He stated that he had had a pinched nerve in his neck 
since 1994.  He reported that he jumped off rocks into the river 
and the water was shallow and he "compressed everything from my 
heel all the way up my left side and into my left shoulder and 
jaw bone."  He related that he had pain in the left side of the 
neck which was constant.  

The file contains a March 2003 letter from Thomas R. Demers, 
D.C., noting that he was seen for numbness on the left side with 
low back and hip pain.  It also mentioned a worsening of 
symptomatology after recently slipping from a rock while fishing.   
The file also contains VAMC treatment records from 1999 to 2004.  

When the Veteran was seen by the VA in March 2003, he reported 
that he had had pain in his neck for two weeks.  He related that 
he had had a chronic neck problem but that two weeks earlier he 
had slipped off a rock and that his left shoulder, arm, and hand 
were numb.  He also related that his left arm and neck had been 
numb off and on for the past 10 years.  He could not pinpoint but 
related that he had had some injuries going back to 1982 when he 
had his first pinched nerve.  In a physical therapy note of 
September 2003, it was noted that the Veteran reported neck pain 
since 1982, which began along his left ear and ran along his 
torso.  

An October 2004 VA medical entry notes that the Veteran's 
problems began about 18 months earlier, status post a fall from a 
rock while fishing and was exacerbated while working status post 
lifting a box of drywall mud.  

During a VA spine examination in December 2004 the Veteran 
reported injuring his neck in June 1982 while playing ball.  He 
also reported that in 1970 he had a head trauma as a result of an 
auto accident. He reportedly was x-rayed and no fracture was 
found.  He was treated with a collar and medication.  He has 
reported ongoing treatment from 1994 to 1996 by a chiropractor.  
He also reported radiating pain from his cervical spine down his 
left shoulder to the left hand.  An August 2004 MRI of the neck 
revealed disk protrusions with no evidence of frank herniation.  
The diagnosis was cervical myocytes.

A May 2006 VA examination for aid and attendance noted that the 
Veteran worked as a self employed contractor until April 2003.  
He was no longer able to work due to progressive cervical and 
lumbosacral pain.  He reported being involved in an automobile 
accident in 1976.  He was seen in the base outpatient clinic, 
given no therapy, x-rays, or evaluation.  He stated that no 
records were kept.  Also in 1976 he was struck in the side of the 
head by a beam extension on a truck causing torsion of his neck.  
Once again no records were kept of the injury.  In June 1982 he 
snapped his neck playing softball.  X-rays were taken at that 
time.  He was given analgesics and no further treatment offered.   
Finally in 1994 he suffered a compression injury to his neck when 
he jumped off of a rock into the river.  He reported a low back 
problem beginning in 2003 when he was lifting drywall. The 
diagnosis was cervical stenosis C5, C6; and, peripheral 
neuropathy, left greater than right side.

Although the Veteran was afforded two VA examinations the 
question of whether his current cervical disability was related 
to his period of service was never addressed.  In view of the 
foregoing, the Board believes that additional development is in 
order.  In addition as the left upper peripheral neuropathy 
disability may be inextricably intertwined with the cervical 
disability, this issue is deferred at this time.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should undertake all 
appropriate development in order to obtain 
the Veteran's entire service personnel file 
for his period of service in the U.S. Air 
Force from September 1975 through September 
1992.  Pursuant to this process, the RO/AMC 
should contact official sources, including 
the National Personnel Records Center 
(NPRC).  All attempts to secure this 
evidence must be documented in the claims 
file.

2.  The RO/AMC should take appropriate 
action to secure any records which have not 
been previously secured for inclusion in 
the claims file, including private 
treatment records and records from the VA 
Medical Center relating to the Veteran's 
cervical spine disorder.  All attempts to 
secure this evidence must be documented in 
the claims file.

3.  The Veteran should be accorded an 
examination by a physician knowledgeable in 
orthopedics for the purpose of determining 
the diagnosis of any and all cervical spine 
disorders that may be present.  The 
Veteran's claims folder and a copy of this 
REMAND must be provided to the examiner for 
review prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination report.

All indicated studies, tests, and 
evaluations, particularly orthopedic and 
neurological testing, should be performed.  
All pertinent symptomatology and findings 
should be reported in detail. The examiner 
is then to provide a medical opinion 
addressing whether it is at least as likely 
as not, i.e., is there at least a 50 
percent chance, that the Veteran currently 
has a cervical spine disorder as a result 
of his period of service and any reported 
in-service injuries or treatment.  A 
complete rationale must be provided for any 
opinion(s) offered.  An opinion should be 
expressed as to the etiology of any 
cervical spine disability diagnosed.  If 
the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why such an 
opinion cannot be provided without 
speculation.

4.  The Veteran should be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Thereafter, the RO/AMC must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
conducted and completed in full.  The RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

6.  Following any other indicated 
development, the RO/AMC should readjudicate 
the claim.  If any benefit is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. § 
20.1100(b) (2009).



 Department of Veterans Affairs


